DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 7-11, 13, 14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu US 2013/0329171 in view of Notoshi US 2018/0284525.
Regarding claim 1, Xu discloses a flexible display device having a bending region, in at least figs.3, 7 and 13, comprising: 
a display panel (62); 
a first polarizer (80 with 78) disposed on the display panel and including a first conductive layer (78) and a first optical layer (80); and 

Xu does not explicitly disclose the display device is a flexible display device having a bending region.
Notoshi discloses a flexible display device, in at least figs.1-5, the display device is a flexible display device having a bending region for the purpose of having the display device with flexibility (Abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display device is a flexible display device having a bending region as taught by Notoshi in the display device of Xu for the purpose of having the display device with flexibility.
Regarding claim 3, Xu discloses the display panel comprises a liquid crystal display panel (see fig.7 discloses a liquid crystal layer 74).
Regarding claim 5, Xu discloses the first conductive layer comprises indium tin oxide or indium zinc oxide (para.42).
Regarding claim 7, Xu discloses a conductive glue (82, 120 or 82 with 120), wherein the display panel comprises a substrate (70) and a metal pad (72) disposed on the substrate, and the conductive glue is electrically connected with the first conductive layer and the metal pad (see figs.7 and 13).
Regarding claim 8, Xu discloses the conductive glue comprises silver glue (para.43 and 50).
Regarding claim 9, Xu discloses the display panel further comprises another substrate (100) and a display medium layer (74) disposed between the substrate and the another substrate (see fig.7), and a distance between a side surface of the first polarizer and a side surface of the another substrate ranges from 0 to 0.5 micrometers (see fig.7 discloses a distance of 0 micrometer).
Regarding claim 10, Xu discloses the display medium layer comprises liquid crystal (74).
Regarding claim 11, Xu discloses a waterproof glue (92), wherein the waterproof glue is disposed on the conductive glue and covers the conductive glue (see fig.7).
Regarding claim 13, Xu discloses the first conductive layer has four sides (see figs.7 and 13), and the conductive glue is adhered to the first conductive layer along the four sides (see fig.13).
Regarding claim 14, Xu discloses the first conductive layer has four sides (see figs.7 and 13), and the conductive glue is adhered to the first conductive layer along the four sides (see fig.13).
Xu does not explicitly disclose two of the four sides are disposed in the bending region, and the conductive glue is disposed between the two of the four sides.
Notoshi discloses the display device is a flexible display device having a bending region for the purpose of having the display device with flexibility (Abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display device is a flexible display device having a bending region as taught by Notoshi in the display device of Xu  
Regarding claim 17, Xu discloses the first conductive layer has four sides (see figs.7 and 13), and the conductive glue is adhered to the first conductive layer along the four sides (see fig.13).
Xu does not explicitly disclose two of the four sides are disposed in the bending region, and the conductive glue is disposed between the other two sides of the four sides.
Notoshi discloses the display device is a flexible display device having a bending region for the purpose of having the display device with flexibility (Abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display device is a flexible display device having a bending region as taught by Notoshi in the display device of Xu  in order to have two of the four sides are disposed in the bending region, and the conductive glue is disposed between the other two sides of the four sides because Xu discloses the conductive glue is adhered to the first conductive layer along the four sides which will having the conductive glue is disposed between the other two sides of the four sides as well for the purpose of having the display device with flexibility.
Regarding claim 18, Xu discloses the metal pad has a second width, the conductive glue has a third width at a top surface of the metal pad, and the third width is 
Regarding claim 19, Xu discloses an optical material layer (90) disposed on the first polarizer; a cover layer (94) disposed on the optical material layer; a backlight module (64) disposed under the second polarizer; and a shell (36) connected to the backlight module.
Regarding claim 20, Xu discloses the backlight module, the display panel, the first polarizer and the second polarizer are disposed in the shell (see fig.3 and para.36).

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu US 2013/0329171 in view of Notoshi US 2018/0284525 as applied to as claim 1 above, and further in view of Peng US 2016/0291429.
Regarding claim 2, Xu in view of Notoshi does not explicitly discloses a first glue, wherein the first conductive layer is adhered to the display panel by the first glue.
Peng discloses a display device, in at least fig.1, a first glue (123), wherein the first conductive layer (122) is adhered to the display panel (besides elements 121,124,122 and 123) by the first glue (see fig.1) for the purpose of attaching the first conductive layer to the display panel (para.16).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first glue, wherein the first conductive layer is adhered to the display panel by the first glue as taught by Peng in the display device of Xu in view of Notoshi for the purpose of attaching the first conductive layer to the display panel.
15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu US 2013/0329171 in view of Notoshi US 2018/0284525 as applied to as claim 1 above, and further in view of Lim US 2019/0064615.
Regarding claim 15, Xu discloses a covering layer (94).
Xu in view of Notoshi does not explicitly disclose a light shielding layer disposed on a surface of the covering layer, wherein the conductive glue overlaps the light shielding layer in a top view direction of the flexible display device.
Lim discloses a display device, in at least fig.1, a light shielding layer (170) disposed on a surface of the covering layer (103), wherein the conductive glue (140) overlaps the light shielding layer in a top view direction of the display device (see fig.1) for the purpose of blocking light leakage generated in the no-active area of the covering layer (para.75).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a light shielding layer disposed on a surface of the covering layer, wherein the conductive glue overlaps the light shielding layer in a top view direction of the display device as taught by Lim in the display device of Xu in view of Notoshi in order to have a light shielding layer disposed on a surface of the covering layer, wherein the conductive glue overlaps the light shielding layer in a top view direction of the flexible display device for the purpose of blocking light leakage generated in the no-active area of the covering layer.

16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu US 2013/0329171 in view of Notoshi US 2018/0284525 and Lim US 2019/0064615 as applied to as claim 15 above, and further in view of Ikegami US 2018/0136524.
Regarding claim 16, Xu in view of Notoshi and Lim does not explicitly disclose the light shielding layer comprises ink.
Ikegami discloses a display device, in at least fig.1, the light shielding layer (3) comprises ink (para.32) for the purpose of forming a light-shielding layer (para.32).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light shielding layer comprises ink as taught by Ikegami in the display device of Xu in view of Notoshi and Lim for the purpose of forming a light-shielding layer.


Claims 1, 3-7, 10-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano US 2021/0223603 in view of Notoshi US 2018/0284525.
Regarding claim 1, Nakano discloses a display device, in at least figs.1-15, comprising: 
a display panel (includes at least elements SUB2, LC and SUB1); 
a first polarizer (OD2 with CL) disposed on the display panel and including a first conductive layer (CL)and a first optical layer (OD2); and 
a second polarizer (OD1) disposed under the display panel, wherein the first conductive layer is disposed between the first optical layer and the display panel.

Notoshi discloses a flexible display device, in at least figs.1-5, the display device is a flexible display device having a bending region for the purpose of having the display device with flexibility (Abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display device is a flexible display device having a bending region as taught by Notoshi in the display device of Nakano for the purpose of having the display device with flexibility.
Regarding claim 3, Nakano discloses the display panel comprises a liquid crystal display panel (includes LC layer, see at least fig.3).
Regarding claim 4, Nakano discloses the first optical layer comprises an optical film (polarizer), a compensation film (retardation film) and a supporting base (a scattering layer or an antireflective layer) (para.42).
Regarding claim 5, Nakano discloses the first conductive layer comprises indium tin oxide or indium zinc oxide (para.72).
Regarding claim 6, Nakano discloses the first conductive layer (CL) is adhesive (para.32).
Regarding claim 7, Nakano discloses a conductive glue (CN), wherein the display panel comprises a substrate (SUB1) and a metal pad (EL) disposed on the substrate, and the conductive glue is electrically connected with the first conductive layer and the metal pad (see figs.3, 5 and 15).
Regarding claim 10, Nakano discloses the display medium layer comprises liquid crystal (LC).
Regarding claim 11, Nakano discloses a waterproof glue (R2, para.51), wherein the waterproof glue is disposed on the conductive glue and covers the conductive glue (see figs.5 and 15).
Regarding claim 12, Nakano discloses the waterproof glue comprises tuffy glue (para.51 discloses a silicon resin, which is a tuffy glue).
Regarding claim 18, Nakano discloses the metal pad has a second width (see figs.5 and 15), the conductive glue has a third width at a top surface of the metal pad (see figs.5 and 15), and the third width is greater than or equal to 0.5 times of the second width and less than or equal to the second width (see figs.5 and 15).


Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakakomi US 2021/0165266 (figs.4-8), Peng US 2016/0291429 (fig.1) and Jang US 2012/0266450 (fig.4) can be a primary reference as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871